Citation Nr: 0919813	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for 
endometriosis.

2.  Entitlement to an initial compensable rating for speech 
recognition decrease and right ear hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar spine diffuse spondylosis with chronic 
bilateral sacroiliitis (hereinafter, "thoracolumbar spine 
disorder").

4.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine spondylosis C5-6 (hereinafter, "cervical 
spine disorder").

5.  Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
December 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  By that decision, the RO, in pertinent 
part, established service connection for the endometriosis, 
speech recognition decrease with right ear hearing loss, the 
thoracolumbar spine disorder, and the cervical spine 
disorder, all of which were assigned initial noncompensable 
(zero percent) ratings, effective January 1, 2005.  The 
Veteran appealed, contending that higher ratings were 
warranted.  She also appealed the RO's denial of service 
connection for acne by that decision.

A July 2007 rating decision increased the initial ratings for 
the thoracolumbar and cervical spine disorder to 10 percent, 
effective January 1, 2005.  However, these claims remain in 
appellate status pursuant to AB v. Brown, 6 Vet. App. 35 
(1993).

The Veteran also perfected an appeal on the issues of 
entitlement to service connection for mitral valve prolapse 
with mitral regurgitation, cardiac arrhythmia, and keratosis.  
However, service connection was established for these 
disabilities by a January 2006 rating decision.  In view of 
the foregoing, these issues have been resolved and are not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

The Board acknowledges that the recent rating actions of the 
RO have referred to the Veteran's keratosis and acne claims 
as the same disability.  However, the January 2005 rating 
decision and September 2005 Statement of the Case (SOC), and 
Supplemental SOCs in January and September 2006 referred to 
them as separate claims.  Therefore, the Board will proceed 
with adjudication of the Veteran's acne claim in this 
decision.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected endometriosis is 
manifested by pelvic pain.  

3.  The Veteran's service-connected endometriosis is not 
manifested by heavy or irregular bleeding not controlled by 
treatment, nor bowel or bladder symptoms.

4.  The Veteran's nonservice-connected left ear does not 
manifest hearing loss disability for VA purposes and hearing 
in this ear is considered normal for VA disability evaluation 
purposes.

5.  VA audiological evaluations reflect the Veteran has Level 
I hearing in her service-connected right ear.

6.  Prior to April 16, 2007, the Veteran's service-connected 
thoracolumbar spine disorder was not manifested by forward 
flexion greater than 30 degrees but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; from April 16, 2007, forward flexion of 
the thoracolumbar spine is limited to 40 degrees with 
consideration of pain.

7.  The Veteran's service-connected cervical spine disorder 
is not manifested by forward flexion of the cervical spine 
greater than 15 degrees, but not greater than 30 degrees.

8.  Neither the Veteran's service-connected thoracolumbar 
spine disorder nor cervical spine disorder is manifested by 
ankylosis or intervertebral disc syndrome.

9.  The competent medical evidence does not reflect the 
Veteran current has acne or any other chronic skin disorder 
other than the already service connected keratosis and 
scarring.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for the 
Veteran's service-connected endometriosis are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.116, Diagnostic Code 7629 
(2008).

2.  The criteria for an initial compensable rating for the 
Veteran's service-connected speech recognition decrease with 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 4.1, 4.2, 
4.10, 4.85, Diagnostic Code 6100 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for the Veteran's service-connected thoracolumbar 
spine disorder prior to April 16, 2007, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5235-5243 (2008).

4.  From April 16, 2007, the criteria for an initial 20 
percent rating for the Veteran's service-connected 
thoracolumbar disorder are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5235-5243 (2008).

5.  The criteria for an initial rating in excess of 10 
percent for the Veteran's service-connected cervical spine 
disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5235-5243 (2008).

6.  Chronic acne was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board observes that the appeal regarding the 
endometriosis, speech recognition decrease with right ear 
hearing loss, the thoracolumbar spine, and cervical spine is 
from the initial ratings assigned for these disabilities 
following the grants of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the acne claim, the Court has held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Although no specific pre-adjudication letter appears to have 
been sent to the Veteran, it appears that a form detailing 
this information was included as part of her VA Form 21-526 
(Application for Compensation and/or Pension).  The Veteran 
signed this form, acknowledging that she had been notified of 
what evidence was necessary to establish entitlement, what 
information or evidence was needed, and what to do to help 
the VA with her claim.  

The Veteran was also sent a VCAA-compliant notification 
letter regarding her current appellate claims in November 
2006, followed by readjudication of these claims via a July 
2007 SSOC which "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In 
pertinent part, this letter informed the Veteran of what was 
necessary to substantiate her claims, what information and 
evidence she must submit, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or to submit any evidence in her possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover the letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

The Board observes that the Court holding in the case of 
Vazquez-Flores v. Peake, 22. Vet. App. 37 (2008), outlined 
the information that must be provided to a claimant in the 
context of an increased rating claim.  However, as this case 
does not apply to initial rating cases, further discussion of 
its provisions is not required. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records, as well 
as post-service medical records identified by the Veteran.  
The Veteran has had the opportunity to present evidence and 
argument in support of her claims, and nothing reflects she 
has indicated the existence of any relevant evidence that has 
not been obtained or requested.  As part of her January 2006 
Substantive Appeal, she indicated that she did not desire a 
Board hearing in conjunction with this appeal.  Moreover, she 
was accorded VA medical examinations regarding this case in 
October 2004, November 2004, April 2006, and April 2007.  The 
Board acknowledges that the Veteran's accredited 
representative criticized the adequacy of the April 2007 VA 
examinations, particularly in regard to the hearing loss and 
acne claims, because the examiner did not have access to the 
VA claims folder.  However, with respect to the appeal for 
higher initial ratings, the Board observes that the focus of 
such examinations was on the current severity of the claimed 
conditions, and no deficiency has been demonstrated regarding 
these findings.  Further, the Board observes that the 
examiner who conducted the April 2007 VA skin diseases 
examination did state that the claims folder had been 
reviewed.  Therefore, the Board finds that these examinations 
are sufficient for resolution of the appeal.  Consequently, 
the duty to assist the Veteran has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

I.  Endometriosis

Diagnostic Code 7629 provides that endometriosis is to be 
evaluated as 10 percent disabling where there is pelvic pain 
or heavy or irregular bleeding, requiring continuous 
treatment for control.  A 30 percent rating is warranted when 
there is pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  A 50 percent rating is warranted 
when there are lesions involving bowel or bladder confirmed 
by laparoscopy, pelvic pain or heavy or irregular bleeding 
not controlled by treatment, and bowel or bladder symptoms.  
38 C.F.R. § 4.116.

In this case, the competent medical evidence does reflect the 
Veteran's service-connected endometriosis is manifested by 
pelvic pain.  For example, she reported at the October 2004 
VA general medical examination that she experienced some 
bilateral lower pelvic sharp pain occurring about once a 
month.  Her functional impairment also included decreased 
libido and infertility.  She continued to report episodes of 
pelvic pain once or twice a month in her statements submitted 
subsequent to the April 2004 examination.

The Board acknowledges that the April 2006 VA arranged 
contract examination opined that the Veteran did not have 
endometriosis, and that while she might have some bleeding 
and pelvic pain it was related to her menstrual cycle.  
Further, the disability does not appear to require continuous 
treatment for control, as no such treatment appears in the 
medical records on file.  Nevertheless, the Board cannot 
ignore the complaints of recurrent pelvic pain, especially as 
the law mandates resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3; and that where there is a question as to which of two 
evaluations applies, assigning the higher of the two where 
the disability picture more nearly approximates the criteria 
for the next higher rating, 38 C.F.R. § 4.7.  

Resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that she is entitled to an initial rating of 
10 percent under Diagnostic Code 7629 during the entire 
appeal period.

The Board further finds that the Veteran is not entitled to a 
rating in excess of 10 percent under Diagnostic Code 7629.  
As already stated, the medical records do not reflect she 
received continuous treatment for her endometriosis.  
Moreover, there is no competent medical evidence that this 
disability is manifested by heavy or irregular bleeding not 
controlled by treatment, nor bowel or bladder symptoms.  For 
example, rectal examination was normal at the time of the 
October 2004 VA general medical examination, and the examiner 
stated there were no objective findings of endometriosis on 
examination.  The April 2006 VA arranged examination also 
found that the Veteran had good pelvic support, and that her 
symptoms were not impressive.  Nothing in the other medical 
treatment records on file indicates the requisite 
symptomatology, nor has the Veteran indicated such 
symptomatology.

In view of the foregoing, the Board finds the Veteran is 
entitled to a rating of no more than 10 percent for her 
service-connected endometriosis during any portion of the 
appeal period.


II.  Speech Recognition Decrease with Right Ear Hearing Loss

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness. Tables VI and VII as 
set forth in 38 C.F.R. § 4.85 are used to calculate the 
rating to be assigned.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Further, when the average puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86.  Neither of the above exceptional patterns of 
hearing impairment is present in the current case.

Compensation is payable for the combination of service-
connected and nonservice-connected disabilities as if both 
disabilities were service connected where hearing impairment 
in one ear is compensable to a degree of 10 percent or more 
as a result of service-connected disability and hearing 
impairment as a result of nonservice-connected disability 
meets the provisions of 38 C.F.R. § 3.385 in the other ear.  
38 C.F.R. §§ 3.383, 4.85(f), (h).  However, as detailed 
below, the audiological evaluations in this case do not show 
that the Veteran has hearing loss in the left ear according 
to the provisions of 38 C.F.R. § 3.385.  Accordingly, her 
left ear hearing is considered to be normal when determining 
the evaluation to be assigned for the service-connected right 
ear hearing loss and the left ear is assigned a designation 
of Level I, pursuant to 38 C.F.R. § 4.85(f).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

In this case, the VA audiological evaluations accorded to the 
Veteran reflect Level I hearing in her service-connected 
right ear under Table VI.  For example, the November 2004 VA 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
5
15
5
5
7.5
LEFT
10
5
10
20
20
13.8

Speech recognition scores were 92 percent for the right ear, 
and 100 percent for the left ear. 

The more recent April 2007 VA audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
0
10
10
5
6
LEFT
10
5
5
20
10
9

Speech recognition scores were 100 percent for the right ear, 
and 96 percent for the left ear. 

These results also reflect that even if the left ear were 
service connected, it would still correspond to Level I 
hearing under Table VI.  Level I hearing for both ears, in 
turn, corresponds to the current noncompensable rating under 
Table VII.  Consequently, the criteria for an initial 
compensable schedular rating for the Veteran's service-
connected speech recognition decrease with right ear hearing 
loss are not met during  any portion of the appeal period.

III.  Thoracolumbar and Cervical Spines

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

An evaluation of 20 percent is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

An evaluation of 40 percent is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

An evaluation of 50 percent requires unfavorable ankylosis of 
the entire thoracolumbar spine.

An evaluation of 100 percent requires unfavorable ankylosis 
of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

Prior to April 16, 2007, the Veteran's service-connected 
thoracolumbar spine disorder is not manifested by forward 
flexion greater than 30 degrees but not greater than 60 
degrees; nor is the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; nor is 
there muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  At the October 2004 
VA examination, her thoracolumbar spine had flexion to 90 
degree, extension to 30 degrees, right and left lateral 
flexion to 30 degrees, and right and left rotation to 30 
degrees.  There were no complaints of radiating pain on 
movement.  Muscle spasm was absent, and no tenderness was 
noted.  In addition, the examiner stated that the range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  There was no 
ankylosis of the spine and peripheral nerve examination was 
within normal limits.  Subjectively, constant lumbar pain was 
noted, but it was not shown to limit her range of motion.  
Under these circumstances, an initial rating in excess of 10 
percent is not warranted.  

The more recent April 16, 2007, VA examination showed flexion 
to 85 degrees, with pain at 40 degrees; extension to 30 
degrees, with pain at 15 degrees; left lateral flexion to 20 
degrees, with pain at 20 degrees; right lateral flexion to 30 
degrees, with pain at 25 degrees; and right and left lateral 
rotation to 25 degrees, with pain at 20 degrees.  Moreover, 
with repetition, there was worsening of flexion by 10 
degrees, and right lateral rotation by 5 degrees, both 
secondary to pain.  The remainder of the range of motion 
remained the same with repetition.  With forward flexion 
limited to 85 degrees and pain beginning at 40 degrees, the 
Board considers forward flexion to be limited to 40 degrees, 
thus meeting the requirements for a 20 percent evaluation 
(forward flexion greater than 30 degrees, but not greater 
than 60 degrees) from April 16, 2007.  A rating in excess of 
20 percent is not warranted, as there is no evidence of 
forward flexion to 30 degrees or less or ankylosis.

In addition to the foregoing, the Board finds that Veteran's 
service-connected cervical spine disorder is not manifested 
by forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees.  The October 2004 
VA examination showed flexion to 45 degrees, not additionally 
limited by pain, fatigue, weakness, lack or endurance or 
incoordination.  The more recent April 2007 VA examination 
showed forward flexion to 40 degrees, with pain at 35 
degrees, and no change in function in degrees noted with 
repetition.  The combined range of motion has not been shown 
to be 170 degrees or less, nor is there evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such a scoliosis, reversed 
lordosis, or abnormal kyphosis.

The Board also finds that neither the Veteran's service-
connected thoracolumbar spine disorder nor cervical spine 
disorder is manifested by ankylosis.  There are no findings 
of such impairment on either the October 2004 or April 2007 
VA medical examinations, nor in the treatment records on 
file.  Moreover, the aforementioned range of motion findings 
for both disabilities show that neither segment of the spine 
is fixed in neutral position, nor in flexion or extension.

The Board acknowledges that VA regulations also provide that 
disabilities of the spine may be evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  However, the Veteran is not service 
connected for intervertebral disc syndrome for either the 
thoracolumbar or cervical spine.  In fact, the October 2004 
VA medical examination specifically found there were no signs 
of intervertebral disc syndrome present for either spine.  
There were no findings of such in the subsequent medical 
evidence, to include the April 2007 VA examination.

In view of the foregoing, the Board finds that the impairment 
of the service-connected thoracolumbar spine disorder 
warrants a 20 percent rating from April 16, 2007, but not 
prior thereto.  The cervical spine disorder is not shown to 
be more than 10 percent disabling during any portion of the 
appeal period.

IV.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the Board observes that the competent medical 
evidence does not reflect that the Veteran currently has acne 
or any other chronic skin disorder other than the already 
service-connected keratosis and scarring.  For example, the 
October 2004 VA general medical examination stated that there 
were no signs of skin disease present.  Similarly, an April 
2007 VA skin diseases examination found that acne or 
chloracne was not present.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

In view of the foregoing, the Board finds that service 
connection has already been established for the Veteran's 
current skin disorders, and she does not have acne or any 
other chronic skin disorder that is subject to service 
connection.  Consequently, the benefit sought on appeal with 
respect to this claim must be denied.


ORDER

Entitlement to an initial compensable rating of no more than 
10 percent for endometriosis is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.

Entitlement to an initial compensable rating for speech 
recognition decrease and right ear hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
the thoracolumbar spine disorder prior to April 16, 2007, is 
denied.

Entitlement to an initial rating of no more than 20 percent 
for the thoracolumbar spine disorder from April 16, 2007, is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
the cervical spine disorder is denied.

Entitlement to service connection for acne is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


